             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 1 of 9




     NAPOLI SHKOLNIK, PLLC
1
     Christopher L. Schnieders, MO # 57725
2    6731 W. 121st Street, Suite 201
     Overland Park, KS 66209
3    Telephone: 913-246-3860
     Fax: 913-312-5841
4
     cschnieders@napolilaw.com
5
     BEN CRUMP LAW
6    Benjamin L. Crump
     FL Bar #72583
7
     TN Bar #038054
8    Washington D.C. Bar #1552623
     122 S. Calhoun St.
9    Tallahassee, FL 32301
     Telephone: 850-888-4140
10
     Court@bencrump.com
11
     GOLDSTEIN & RUSSELL, P.C.
12   Thomas C. Goldstein, 458365(DC)
     Eric F. Citron, 1001069(DC)
13
     7475 Wisconsin Avenue, Suite 850
14   Bethesda, MD 20814
     Telephone: 202-362-0636
15   Fax: 866-574-2033
     tgoldstein@goldsteinrussell.com
16
     ecitron@goldsteinrussell.com
17
     Attorneys for Plaintiffs
18
19                               UNITED STATES DISTRICT COURT
20                              NORTHERN DISTRICT OF CALIFORNIA
21                                               )
     NATIONAL BLACK FARMERS                      )   MDL No. 2741
22   ASSOCIATION,                                )
23                                               )   Case No.: 3:21-cv-00966-VC
            Plaintiffs,                          )
24                                               )
            vs.                                  )   PLAINTIFFS MOTION TO ENTER
25                                               )   SCHEDULING ORDER
26   MONSANTO COMPANY                            )
                                                 )
27          Defendant.                           )
                                                 )
28
                                             Page 1 of 9
            Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 2 of 9




                                           INTRODUCTION
1
2           Plaintiff National Black Farmers Association (“NBFA”) is a nationwide, non-profit

3    organization that supports the interests of Black and minority farmers. NBFA does so by bringing
4
     litigation against the government and private entities to combat discriminatory practices against
5
     minority farmers, and by lobbying Congress to protect Black farmers from the effects of decades
6
     of systemic racism in farming. NBFA now has over 100,000 members, including full-time and
7
8    part-time farmers, landowners, timber owners, and concerned citizens in forty-two states.

9           A substantial proportion of NBFA’s members have been exposed to and potentially injured
10
     by Roundup®, and its active ingredient, glyphosate. Indeed, many have already developed non-
11
     Hodgkin’s lymphoma from their Roundup® use, and an even larger proportion fear that they will
12
     soon develop symptoms. The exposure is ongoing and will therefore get worse both for members
13
14   who have already been exposed and for those likely to be exposed in the future. Accordingly, if

15   Defendant Monsanto (“Monsanto”) continues to market its product in its current form—particular
16
     in the absence of any warning about its dangers or changes designed to minimize risks and
17
     exposure—NBFA’s members who have not yet become sick or have not yet been exposed will be
18
     more likely to develop haematopoietic cancers in the future.
19
20          NBFA’s action is based upon its standing as an ideal associational representative for its

21   members for the purposes of prosecuting a suit that seeks only prospective, injunctive relief. And
22
     indeed, while Defendant Monsanto’s liability related to haematopoietic cancers in this action is
23
     being asserted on the same theory as the personal injury clams in the MDL, the relief requested by
24
     NBFA is exclusively injunctive in nature and includes a request to bar Monsanto from its current
25
26   approach to marketing its glyphosate-containing products in a manner that unreasonably endangers

27   NBFA’s members, or to ensure in the alternative that those products are accompanied by adequate
28
                                                Page 2 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 3 of 9




     warnings. Because the relief requested is only equitable, this would be a case tried to the bench.
1
2    The case was transferred into this MDL by Order of the JPML on February 4, 2021.

3           Monsanto fought hard to prevent the inclusion of this action in the MDL, but the JPLM
4
     rejected its arguments. As the Panel stated,
5
            At its core, … NBFA involves the same allegations that exposure to Roundup causes
6           non-Hodgkin’s lymphoma. NBFA merely seeks different relief. This is not a significant
            obstacle to centralization where the action otherwise shares a common factual core
7           with the actions in the MDL. We are persuaded that inclusion of NBFA in MDL No.
8           2741 is appropriate and will not undermine the efficiencies of the MDL. The transferee
            judge has the discretion to employ separate tracks or other appropriate pretrial
9           management techniques to address the unique issues presented by NBFA.

10   See Transfer Order, In Re: Roundup Prods. Liab. Litig., MDL No. 2741, at 2 (J.P.M.L.
11   February 4, 2021), ECF No. 2189.
12
            Taking the Panel’s suggestion to heart, counsel for NBFA has approached counsel for
13
     Monsanto seeking to negotiate a joint proposal for this motion and the accompanying proposed
14
15   schedule, so that this case can proceed forward in discovery on its own track to the extent this

16   Court concludes that such dual-tracking is appropriate. Monsanto has declined that offer and has
17   instead taken the highly unusual step of asking the JPML to reconsider its Order transferring this
18
     matter to this Court. There are pending motions for this Court’s consideration, however, and there
19
     is progress ready to be made in this matter. Accordingly, this Court should enter the scheduling
20
21   order plaintiff NBFA requests, consistent with the arguments below.

22                                             ARGUMENT
23          The NBFA believes that a dual discovery track for this action is warranted due to the
24
     specific nature of the relief requested. In particular, NBFA is the only plaintiff whose case is
25
     limited to prospective, non-damages relief that seeks to fundamentally change Monsanto’s
26
27   business practices and that would be tried directly to the bench rather than to a jury. Right now,

28
                                                 Page 3 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 4 of 9




     Monsanto is attempting to settle a class action with a set of attorneys who purport to be
1
2    representing the future interests of all the farmers who have been exposed to Roundup but are yet

3    to develop the cancers it causes. And whether that deal is any good will be substantially informed
4
     by the strength of NBFA’s case for future-looking, injunctive relief. The public and future interests
5
     this case will represent—and its importance vis-à-vis Monsanto’s ongoing efforts to resolve its
6
     future liabilities through the class-action mechanism—thus present a strong case for placing this
7
8    case on a discovery track that will move efficiently towards a potential resolution.

9           NBFA is uniquely situated to fulfill this role. As explained below, Black and minority
10
     farmers have faced long-documented systemic racism and discrimination in farming. That
11
     discrimination has resulted in the devastation of the Black farming community and enormously
12
     disparate income for those Black farmers still left. NBFA was founded to fight against those
13
14   effects, and the organization continues that important work today. Largely due to stubborn

15   systemic inequalities, poor, rural, and minority farmers are going to be particularly dependent on
16
     real changes being made to Monsanto’s business practices: If Roundup stays on shelves in its
17
     cancer-causing form—and even more so if that unchanged product does not have point-of-sale
18
     labelling or other communications designed to succinctly communicate the cancer risk—then
19
20   underequipped poor and minority farmers will be either left in the dark or forced to evaluate the

21   meaning of scientific studies on glyphosate and then take the steps necessary to protect themselves
22
     (somehow) on their own. And they will have to find the information they need and come to the
23
     right conclusions in the face of the much-better-funded efforts of companies like Monsanto to push
24
     out a contrary narrative. That is why NBFA believes that it is absolutely essential that injunctive
25
26   relief make real changes in Monsanto’s going-forward business—up to and including the removal

27
28
                                                 Page 4 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 5 of 9




     of Roundup from the stream of commerce if it cannot be produced or sold in a way that renders it
1
2    safe for NBFA’s members.

3           1.        Background on NBFA. NBFA was founded in 1995 by John W. Boyd, Jr., a fourth-
4
     generation Black farmer from Baskerville, Virginia, in the wake of repeated instances of
5
     discrimination. About Us, Nat’l Black Farmers Assoc., https://bit.ly/3d33VZY (last visited Feb.
6
     11, 2021). Ever since, NBFA has been at the forefront of challenging discriminatory conduct by
7
8    the U.S. Department of Agriculture and pursuing legislation for its members. For example, the

9    organization’s claims of discriminatory loan and subsidy distribution have since been
10
     acknowledged by the USDA. Id. Black farmers were routinely denied government assistance at
11
     the same level as white farmers, leading to bankruptcies and foreclosures. See Congressional
12
     testimony   of    John    W.   Boyd,   Jr.,    Founder      and   President,   NBFA,   available   at
13
14   https://bit.ly/2ZawuwG.

15          In the 1990s, NBFA pursued a class action civil rights strategy in the courts, resulting in
16
     the “largest-ever civil rights class action settlement in American history.” About Us, Nat’l Black
17
     Farmers Assoc., https://bit.ly/3d33VZY (last visited Feb. 11, 2021). In Pigford v. Glickman, a
18
     U.S. District Court recognized that “[f]or decades . . . the Department of Agriculture and the
19
20   county commissioners discriminated against African American farmers when they denied, delayed

21   or otherwise frustrated the application of those farmers for farm loans and other credit and benefit
22
     programs.” 185 F.R.D. 82, 85 (D.D.C. 1999), aff'd, 206 F.3d 1212 (D.C. Cir. 2000), and
23
     enforcement denied sub nom. Pigford v. Schafer, 536 F. Supp. 2d 1 (D.D.C. 2008). The court
24
     continued: “These events were the culmination of a string of broken promises that had been made
25
26   to African American farmers for well over a century.” Id. To get a sense of the “devastating

27   impact on African American farmers . . . . According to the Census of Agriculture, the number of
28
                                                   Page 5 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 6 of 9




     African American farmers ha[d] declined from 925,000 in 1920 to approximately 18,000 in 1992.”
1
2    Id. at 87.

3            It is hardly surprising, then, that the structural consequences of this targeted racial
4
     discrimination continue today. For example, “of the country’s 3.4 million total farmers, only
5
     1.3%,” are Black, and Black farmers “own a mere 0.52% of America’s farmland. By comparison,
6
     95% of US farmers are white.” Summer Sewell, There were nearly a million black farmers in
7
8    1920. Why have they disappeared?, The Guardian (Apr. 29, 2019), https://bit.ly/3rKAIHv.

9    Further, Black farmers on average “make less than $40,000 annually, compared with over
10
     $190,000 by white farmers.” Id. And “Black farmers obtained only about $11 million in
11
     microloans designed for small farmers in 2015, or less than 0.2 percent of the roughly $5.7 billion
12
     in loans administered or guaranteed by the Agriculture Department that year.” Hiroko Tabuchi &
13
14   Nadja Popovich, Two Biden Priorities, Climate and Inequality, Meet on Black-Owned Farms,

15   N.Y. Times (Jan. 31, 2021), https://nyti.ms/377GE5r.
16
             2. NBFA’s position. NBFA’s members acutely feel the harms caused by Roundup and
17
     Monsanto, including the lack of appropriate warnings in the marketing of its product. Many of
18
     NBFA’s members are rural Black farmers. Due to long-documented disparities in literacy and
19
20   education rates, rural Black farmers have been and continuously are harmed by Monsanto’s

21   Roundup products. Moreover, many NBFA members have no reliable connection to the Internet
22
     or ready sources for the complex yet critical information farmers need to protect themselves.
23
     Monsanto is clearly uninterested in dealing with the concerns of communities like those
24
     represented by NBFA. But such situations are precisely why it is important that the NBFA be
25
26   allowed to proceed on a dual discovery track.

27
28
                                                Page 6 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 7 of 9




            NBFA is seeking injunctive relief—up to and including an injunction that will require
1
2    removing Roundup in its current formulation from shelves—because it firmly believes that unless

3    and until Monsanto has a legally backstopped incentive to make its product safe for those who buy
4
     and use it, rural Black and minority farmers will be the frontline casualties of its unsafe practices.
5
     Better-informed constituencies with better access to information and high-end safety gear are far
6
     more likely to know about the steps necessary to use Roundup safely (if it can be safely used at
7
8    all), and far more likely to avoid using Roundup if it cannot be safely used. Each day, however,

9    more and more Roundup is being applied and more and more Black farmers are risking their long-
10
     term health without even knowing the risks that they are running. That alone provides a strong
11
     reason to place this unique effort to secure injunctive relief on its own discovery track.
12
            So too, however, does Monsanto’s ongoing efforts to settle away its future liability with
13
14   nothing more than cosmetic changes to its business. NBFA firmly believes that there is no basis

15   on which those who will develop injuries in the future can intelligently compromise with Monsanto
16
     without insisting that Monsanto clean up its act—either in terms of the safety of its products, or in
17
     the information it supplies to all users of its products (or, ideally, both). And yet, right now,
18
     Monsanto is proposing just such a compromise. The evidence likely to be discovered in this matter
19
20   could well bear upon both the quality of the bargain being negotiated and the propriety of a non-

21   litigation class compromising these future claims at all. And this too suggests that this case should
22
     be placed on a speedy and efficient path towards resolution.
23
            Accordingly, plaintiff respectfully requests that the Court enter the Proposed Scheduling
24
     Order attached as Exhibit A, in accordance with Rule 26(f) of the Federal Rules of Civil
25
26   Procedure, Rule 16 of the Local Civil Rules and Standing Rule 14 of Judge Chhabria’s

27   Chambers.
28
                                                  Page 7 of 9
              Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 8 of 9




1
                                               CONCLUSION
2
              The Plaintiffs respectfully request that the Court enter the attached Proposed Scheduling
3
     Order.
4
5
6    Dated:     February 24, 2021                       Respectfully submitted,
7
                                                        NAPOLI SHKOLNIK, PLLC
8
                                                        /s/ Christopher L. Schnieders_____________
9                                                       Christopher L. Schnieders, MO # 57725
                                                        6731 W. 121st Street, Suite 201
10
                                                        Overland Park, KS 66209
11                                                      Telephone: 913-246-3860
                                                        Fax: 913-312-5841
12                                                      cschnieders@napolilaw.com
13
14                                                      BEN CRUMP LAW

15                                                      Benjamin L. Crump
                                                        FL Bar #72583
16
                                                        TN Bar #038054
17                                                      Washington D.C. Bar #1552623
                                                        122 S. Calhoun St.
18                                                      Tallahassee, FL 32301
                                                        Telephone: 850-888-4140
19
                                                        Court@bencrump.com
20
21                                                      GOLDSTEIN & RUSSELL, P.C.
22
                                                        Thomas C. Goldstein, 458365(DC)
23                                                      Eric F. Citron, 1001069(DC)
                                                        7475 Wisconsin Avenue, Suite 850
24                                                      Bethesda, MD 20814
                                                        Telephone: 202-362-0636
25
                                                        Fax: 866-574-2033
26                                                      tgoldstein@goldsteinrussell.com
                                                        ecitron@goldsteinrussell.com
27
                                                        Attorneys for Plaintiffs
28
                                                 Page 8 of 9
             Case 3:16-md-02741-VC Document 12638 Filed 02/24/21 Page 9 of 9




1                                       CERTIFICTE OF SERVICE
2
3           I HEREBY CERTIFY that on this 24th day of February 2021, a copy of the forgoing was

4    filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to

5    all appearing parties of record.

6
7
                                                 /s/ Christopher L. Schnieders
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page 9 of 9
